Citation Nr: 1828334	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file.

In August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in May 2017, the RO issued a rating decision granting service connection for a left knee disability which had been remanded by the Board in August 2016.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to noise while in service.  

A review of the medical evidence of record reflects a VA audiological examination dated in May 2012 which shows that the pure tone thresholds in the Veteran's right ear were 10, 15, 10, 15 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 15, 10, 5, 10, and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  He was diagnosed with sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the right ear and normal hearing in the left ear.  

A private medical record dated in July 2013 shows that upon examination, the pure tone thresholds in the Veteran's right ear were 15, 25, 15, 10 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 15, 10, 10, 10 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The private examiner noted that puretone results were consistent with normal thresholds in the left ear.  It was noted that speech recognition scores were evaluated using the Maryland CNC and the results were 80 percent for the right ear and 76 percent for the left ear.  The private examiner noted that the Veteran's hearing loss was mild in the right ear, however, his difficulty in processing speech should be further evaluated.  

The Veteran was afforded a VA audiological examination in November 2014.  Upon examination, the pure tone thresholds in his right ear were 15, 5, 5, 10 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The pure tone thresholds in his left ear were 10, 10, 5, 10 and 5 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech recognition scores were 94 percent for the right ear and 94 percent for the left ear.  He was diagnosed with normal hearing, bilaterally.  

Pursuant to the Board's August 2016 remand, the private July 2013 audiological examiner was requested to determine whether the examination adequately represented the Veteran's speech discrimination scores.  The private examiner was asked to explain why he commented that the Veteran's difficulty in processing speech should be further evaluated.  A June 2017 addendum note from the private examiner reflects a response noting that although the Veteran had not been tested for central processing disorders, the private examiner suspected that the Veteran's difficulties may involve that condition.  It was his recommendation that the Veteran be tested for an auditory processing disorder.   

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

After a review of the evidence, it is unclear whether he currently has a hearing loss disability as defined by VA regulations.  See 38 C.F.R. §  3.385.  The Board finds that a new VA examination and medical opinion is needed as it is unclear whether the Veteran has, in fact, suffered from a hearing loss disability during the pendency of this case, and if so, whether there is a direct nexus between the Veteran's disability and his military service.  Accordingly, a new VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left and/or right ear hearing loss.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted. 

The examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of bilateral hearing loss.  The aforementioned private medical record dated in July 2013 suggesting a hearing loss diagnosis (in the right ear) must be considered.  If the examiner finds that right ear hearing loss has not been present during the pendency of this appeal, this determination must be discussed in the context of those records. 

If a diagnosis of hearing loss in the Veteran's left and/or right ear is rendered, for any time during the pendency of this appeal, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hearing loss had its onset during, or is otherwise related to, his active service.  The examiner should comment on whether an auditory processing disorder is present, and afford the Veteran any necessary testing to ascertain this.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, the RO should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


